Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, drawn to a multi-domain specific binding molecule comprising at least two VNAR domains, in the reply filed on 11/04/2021 is acknowledged. Additionally, applicant elects the species of a structure comprising the following: CDR1 of the first VNAR domain comprises HCATSS (SEQ ID NO: 68); CDR3 of the first VNAR domain comprises ECQYGLAEYDV (SEQ ID NO: 1): CDR1 of the second VNAR domain comprises NCGLSS (SEQ ID NO: 69); and CDR3 of the second VNAR domain comprises SWWTQNWRCSNSDV (SEQ ID NO: 6). Further, applicant elects the species of VNAR domains that bind to different epitopes of the same antigen. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 39, 43, 45-47, 49, 50, 52, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2021.
Upon further consideration, the election of species for the VNAR domain sequences and type of antigen are withdrawn. Claims 35-38, 40-48, and 51 are examined on the merits in the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-38, 40-48 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide 
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that shark Variable New Antigen Receptor (VNAR) domains, unlike the variable domains in other natural immunoglobulins, derives from four regions of diversity: CDR1, HV2, HV4 and CDR3 joined by intervening framework sequences in the order: FW1-CDR1-FW2-HV2-FW3a-HV4-FW3b-CDR3-FW4. The combination of a lack of a natural light chain partner and lack of CDR2 make VNARs the smallest naturally occurring binding domains in the vertebrate kingdom. It has been suggested that, unlike VHHs, VNARs might not be 
It is well-known in the art that, in order to bind antigen, a conventional antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. The instant claims recite multi-domain specific antigen binding molecules comprising VNAR domains having four regions of diversity involved in antigen binding - CDR1, HV2, HV4 and CDR3 - joined by intervening framework sequences. Thus, VNARs do not have a CDR2 region and are devoid of a light chain partner (see page 3, Ln. 10-18 of the instant specification) (also, Stanfield et al, see entire document, in particular, Abstract and left column of page 359) (Stanfield, Robyn L et al. Journal of molecular biology vol. 367,2 (2007): 358-72. doi:10.1016/j.jmb.2006.12.045). Thus, based upon the teachings of the art it appears that the requisite structure of a VNAR to ensure maintenance of binding to the target antigen is CDR1, HV2, HV4, and CDR3. However, as presently written, there is no structural information provided for the broad genus of VNAR domains present in the claimed binding molecules and having the functional property of binding to a specific antigen.
Further, claims 42-47 encompass VNAR domains having partial structures in which each CDR or hypervariable region can vary by at least 40%.The amino acid mutations present in the claimed sequences may be caused, for instance, by addition, deletion, substitution, or insertion. Further, without a limiting definition, the substitutions in either the CDRs or the isolated single 
While the multi-domain specific antigen binding molecules comprise at least two VNARs that are intended to bind to a specific antigen, artisans would not be able to envision the complete structure of an antibody in terms of which of the twenty naturally occurring amino acids exists in the heavy and light chain variable regions based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480.10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description 
Therefore, the claimed genus of multi-domain specific antigen binding lacks adequate written description because there is no structural detail provided for the VNAR domains that bind to a specific antigen(s). Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of multi-domain specific antigen binding molecules at the time the instant application was filed.  

Enablement
Claims 42-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches the isolation and enrichment of human TNF-alpha specific IgNAR monoclonal antibody clones identified as D1, C4, and B4 from the serum of nurse sharks (see Example 1, Pages 49-51) as well as the formation of multivalent and multispecific VNARS having TNF-binding domains (see pages 56-57). 
The specification does not teach making or using a VNAR domain having a partial structure and fused to an Fc region of an immunoglobulin domain.
As stated earlier, the claims encompass VNAR domains wherein each CDR and hypervariable region can vary in 40% of its structure. Such variation can occur as the result of an amino acid addition, substitution, insertion, or deletion.  The substitutions present would encompass both conservative and nonconservative amino acid substitutions, yet there is no 
Therefore, while the specification is enabling for the use of an VNAR domain in a multi-domain specific antigen binding molecule  having a structure that is fully defined, it does not enable one of ordinary skill in the art to make or use the invention over the full scope of the claims. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant or the prior art, whereby one of ordinary skill in the art would not be able to make and/or use the genus of VNAR domain that bind to TNF-alpha, having a partial structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 35-38, 40, 41, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Barelle et al (WO2014173975A1), hereinafter Barelle, in view of Kovaleva et al. (Kovaleva, Marina et al. Expert opinion on biological therapy vol. 14,10 (2014): 1527-39. doi:10.1517/14712598.2014.937701), hereinafter Kovaleva. 
Barelle discloses shark Variable New Antigen Receptor (VNAR) domains that specifically bind and neutralize the activity of human Induced Co-Stimulatory Ligand (ICOSL) (an extracellular matrix component), wherein the antigen specific binding molecules can be monospecific, bispecific, trispecific or multispecific and can bind to different epitopes on the same target. Engineered fragments also include Fc- fusions of VNAR and an Fc fragment of an antibody (see entire document, in particular, Abstract and Page 39, Ln. 5 — 10). In one embodiment, the antigen-specific binding molecules are humanized (Page 27, Ln. 22-23), which would reduce potential immunogenicity of the binding molecules when administered to a human. Barelle further discloses pharmaceutical compositions comprising the multispecific antigen binding molecules 
While Barelle states that in the VNAR fusion proteins, the antigen specific antigen binding molecule may be directly fused or linked via a linker moiety to the other elements of the fusion protein, Barelle does not specifically teach that the linker moiety is an Fc domain of an immunoglobulin between the VNAR domains. 
However, Kovaleva teaches that the single chain composition of VNAR domains makes any molecular alteration relatively simple as the binding domain can be expressed as a single cassette without the requirement for two chains to associate and fold correctly. VNAR domains are also amenable to re-formatting as Fc if the cell killing function and half-life extension is required.  Tolerating both N- and C-terminal fusions, VNARs can be re-formatted as dimers or trimers, increasing affinity for target through avidity or increasing utility through bi- or tri-functionality (see entire document, in particular, Section 4.2 “Drug Development”). Specifically, Kovaleva presents a schematic representation of VNAR formats showing different re-formatting options for VNAR domains, including a dimeric VNAR format in which two VNAR domains are joined by their respective Fc domains (see “Fc-based Formats” in Figure 3). 
It would have been obvious to one of ordinary skill in the art to utilize an Fc domain of an immunoglobulin as a spacer between two VNAR domains in a multi-domain specific antigen binding molecule. One of ordinary skill in the art would have been motivated to do so since in order to take advantage of the effector functions and half-life extension provided by the Fc domain. Further, the single chain composition of VNAR domains makes it amenable to re-formatting as . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-36, 40, 41, 48, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 and 33-64 of copending Application No. 16/957,075 in view of Kovaleva et al. (Kovaleva, Marina et al. Expert opinion on biological therapy vol. 14,10 (2014): 1527-39. doi:10.1517/14712598.2014.937701), hereinafter Kovaleva. 
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites a receptor tyrosine kinase-like orphan receptor 1 (ROR1) specific antigen binding molecule comprising an amino acid sequence represented by the formula, FW1-CDR1-FW2-HV2-FW3a-HV4-FW3b-CDR3-FW4, which is the structure of a shark VNAR domain (co-pending claim 1), wherein the ROR1-specific antigen binding molecule is humanized or de-immunized (co-pending claims 65 and 66), and recombinant fusion proteins 
	The co-pending application does not recite that the ROR1 antigen-binding molecule is multispecific comprising at least two VNAR domains, wherein an immunoglobulin Fc domain is used as a spacer between the VNAR domains. 
However, Kovaleva teaches that the single chain composition of VNAR domains makes any molecular alteration relatively simple as the binding domain can be expressed as a single cassette without the requirement for two chains to associate and fold correctly. VNAR domains are also amenable to re-formatting as Fc if the cell killing function and half-life extension is required.  Tolerating both N- and C-terminal fusions, VNARs can be re-formatted as dimers or trimers, increasing affinity for target through avidity or increasing utility through bi- or tri-functionality (see entire document, in particular, Section 4.2 “Drug Development”). Specifically, Kovaleva presents a schematic representation of VNAR formats showing different re-formatting options for VNAR domains, including a dimeric VNAR format in which two VNAR domains are joined by their respective Fc domains (see “Fc-based Formats” in Figure 3). 
It would have been obvious to one of ordinary skill in the art to utilize an Fc domain of an immunoglobulin as a spacer between two VNAR domains in a multi-domain specific antigen binding molecule. One of ordinary skill in the art would have been motivated to do so since in 

Claims 35-36, 40, 41, 48, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-50 of copending Application No. 17/322,139 in view of and Kovaleva et al. (Kovaleva, Marina et al. Expert opinion on biological therapy vol. 14,10 (2014): 1527-39. doi:10.1517/14712598.2014.937701), hereinafter Kovaleva. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a fusion protein comprising a specific antigen binding molecule having an amino acid sequence represented by the formula, FW1-CDR1-FW2-HV2-FW3a-HV4-FW3b-CDR3-FW4, which is the structure of a shark VNAR domain (co-pending claim 17), wherein the specific antigen binding molecule is humanized (co-pending claim 18) and fused to a biologically active agent via a linker moiety (co-pending claims 21 and 32). The co-pending application further recites a pharmaceutical composition comprising the fusion protein and a pharmaceutically acceptable carrier (co-pending claims 49 and 50). 

However, Kovaleva teaches that the single chain composition of VNAR domains makes any molecular alteration relatively simple as the binding domain can be expressed as a single cassette without the requirement for two chains to associate and fold correctly. VNAR domains are also amenable to re-formatting as Fc if the cell killing function and half-life extension is required.  Tolerating both N- and C-terminal fusions, VNARs can be re-formatted as dimers or trimers, increasing affinity for target through avidity or increasing utility through bi- or tri-functionality (see entire document, in particular, Section 4.2 “Drug Development”). Specifically, Kovaleva presents a schematic representation of VNAR formats showing different re-formatting options for VNAR domains, including a dimeric VNAR format in which two VNAR domains are joined by their respective Fc domains (see “Fc-based Formats” in Figure 3). 
It would have been obvious to one of ordinary skill in the art to utilize an Fc domain of an immunoglobulin as a spacer between two VNAR domains in a multi-domain specific antigen binding molecule. One of ordinary skill in the art would have been motivated to do so since in order to take advantage of the effector functions and half-life extension provided by the Fc domain. Further, VNAR domains re-formatted as dimers or trimers have increased avidity or utility through bi- or tri-functionality. Additionally, artisans would be motivated to use a human Fc immunoglobulin domain for the multi-domain specific antigen binding molecules in order to treat a disease or disorder in a human subject. Thus, one of ordinary skill in the art would expect that a multi-domain specific antigen binding molecule comprising an Fc domain of an immunoglobulin used as a spacer between two VNAR domains to be therapeutically useful in treating a disease or 

Claims 35-36, 40, 41, 48, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 of copending Application No. 16/271,959 in view of and Kovaleva et al. (Kovaleva, Marina et al. Expert opinion on biological therapy vol. 14,10 (2014): 1527-39. doi:10.1517/14712598.2014.937701), hereinafter Kovaleva. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a fusion protein comprising a specific antigen binding molecule having an amino acid sequence represented by the formula, FW1-CDR1-FW2-HV2-FW3a-HV4-FW3b-CDR3-FW4, which is the structure of a shark VNAR domain fused to a biologically active agent (co-pending claims 32, 33, and 35), wherein the specific antigen binding molecule is humanized (co-pending claim 34). The co-pending application further recites a pharmaceutical composition comprising the specific antigen binding molecule (co-pending claim 40), and methods of treatment of a disease in a patient comprising administering the pharmaceutical composition (co-pending claim 41). 
The co-pending application does not recite that the fusion protein comprising a specific antigen-binding molecule is multispecific comprising at least two VNAR domains, wherein an immunoglobulin Fc domain is used as a spacer between the VNAR domains.
However, Kovaleva teaches that the single chain composition of VNAR domains makes any molecular alteration relatively simple as the binding domain can be expressed as a single cassette without the requirement for two chains to associate and fold correctly. VNAR domains are also amenable to re-formatting as Fc if the cell killing function and half-life extension is 
It would have been obvious to one of ordinary skill in the art to utilize an Fc domain of an immunoglobulin as a spacer between two VNAR domains in a multi-domain specific antigen binding molecule. One of ordinary skill in the art would have been motivated to do so since in order to take advantage of the effector functions and half-life extension provided by the Fc domain. Further, VNAR domains re-formatted as dimers or trimers have increased avidity or utility through bi- or tri-functionality. Additionally, artisans would be motivated to use a human Fc immunoglobulin domain for the multi-domain specific antigen binding molecules in order to treat a disease or disorder in a human subject. Thus, one of ordinary skill in the art would expect that a multi-domain specific antigen binding molecule comprising an Fc domain of an immunoglobulin used as a spacer between two VNAR domains to be therapeutically useful in treating a disease or disorder in a subject given the effector functions and half-life extension conferred by the Fc domain. 

Claims 35-36, 40, 41, 48, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11034756 in view of Kovaleva et al. (Kovaleva, Marina et al. Expert opinion on biological therapy vol. 14,10 (2014): 1527-39. doi:10.1517/14712598.2014.937701), hereinafter Kovaleva. 

The issued patent does not recite that the fusion protein comprising a specific antigen-binding molecule is multispecific comprising at least two VNAR domains, wherein an immunoglobulin Fc domain is used as a spacer between the VNAR domains.
However, Kovaleva teaches that the single chain composition of VNAR domains makes any molecular alteration relatively simple as the binding domain can be expressed as a single cassette without the requirement for two chains to associate and fold correctly. VNAR domains are also amenable to re-formatting as Fc if the cell killing function and half-life extension is required.  Tolerating both N- and C-terminal fusions, VNARs can be re-formatted as dimers or trimers, increasing affinity for target through avidity or increasing utility through bi- or tri-functionality (see entire document, in particular, Section 4.2 “Drug Development”). Specifically, Kovaleva presents a schematic representation of VNAR formats showing different re-formatting options for VNAR domains, including a dimeric VNAR format in which two VNAR domains are joined by their respective Fc domains (see “Fc-based Formats” in Figure 3). 
It would have been obvious to one of ordinary skill in the art to utilize an Fc domain of an immunoglobulin as a spacer between two VNAR domains in a multi-domain specific antigen binding molecule. One of ordinary skill in the art would have been motivated to do so since in . 

Claims 35-36, 40, 41, 48, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10287341 in view of  Kovaleva et al. (Kovaleva, Marina et al. Expert opinion on biological therapy vol. 14,10 (2014): 1527-39. doi:10.1517/14712598.2014.937701), hereinafter Kovaleva. 
The issued patent recites a single domain specific binding molecule comprising the structure FW1-CDR1-FW2-HV2-FW3a-HV4-FW3b-CDR3-FW4 (issued claim 1), which is the structure of a shark VNAR domain, wherein the polypeptide is humanized (issued claim 2). The issued patent also recites fusion proteins comprising the polypeptide fussed to a biologically active protein, wherein the biologically active protein is an immunoglobulin Fc domain (issued claims 4, 5, 10, and 13). Additionally, pharmaceutical compositions comprising the polypeptide and a pharmaceutically acceptable carrier are also disclosed (issued claims 8 and 9). 
The issued patent does not recite that the fusion protein comprises an immunoglobulin Fc domain used as a spacer between at least two VNAR domains.

It would have been obvious to one of ordinary skill in the art to utilize an Fc domain of an immunoglobulin as a spacer between two VNAR domains in a multi-domain specific antigen binding molecule. One of ordinary skill in the art would have been motivated to do so since in order to take advantage of the effector functions and half-life extension provided by the Fc domain. Further, VNAR domains re-formatted as dimers or trimers have increased avidity or utility through bi- or tri-functionality. Additionally, artisans would be motivated to use a human Fc immunoglobulin domain for the multi-domain specific antigen binding molecules in order to treat a disease or disorder in a human subject. Thus, one of ordinary skill in the art would expect that a multi-domain specific antigen binding molecule comprising an Fc domain of an immunoglobulin used as a spacer between two VNAR domains to be therapeutically useful in treating a disease or disorder in a subject given the effector functions and half-life extension conferred by the Fc domain. 

Claims 35-36, 40, 41, 48, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11034756 in view of  Kovaleva et al. (Kovaleva, Marina et al. Expert opinion on biological therapy vol. 14,10 (2014): 1527-39. doi:10.1517/14712598.2014.937701), hereinafter Kovaleva. 
The issued patent recites a single domain specific binding molecule comprising the structure FW1-CDR1-FW2-HV2-FW3a-HV4-FW3b-CDR3-FW4 (issued claim 1), which is the structure of a shark VNAR domain, wherein the polypeptide is humanized (issued claim 4). The issued patent also recites fusion proteins comprising the polypeptide fussed to a biologically active protein, wherein the biologically active protein is an immunoglobulin Fc domain (issued claims 6, 8, and 11). Pharmaceutical compositions comprising the polypeptide and a pharmaceutically acceptable carrier are also recited (issued claims 16 and 17). Additionally, the issued patent recites fusion proteins comprising two or more of the aforementioned polypeptides.
The issued patent does not recite that the fusion protein wherein an immunoglobulin Fc domain is used as a spacer between at least two VNAR domains.
The issued patent does not recite that the fusion protein comprising a specific antigen-binding molecule is multispecific comprising at least two VNAR domains, wherein an immunoglobulin Fc domain is used as a spacer between the VNAR domains.
However, Kovaleva teaches that the single chain composition of VNAR domains makes any molecular alteration relatively simple as the binding domain can be expressed as a single cassette without the requirement for two chains to associate and fold correctly. VNAR domains are also amenable to re-formatting as Fc if the cell killing function and half-life extension is required.  Tolerating both N- and C-terminal fusions, VNARs can be re-formatted as dimers or trimers, increasing affinity for target through avidity or increasing utility through bi- or tri-
It would have been obvious to one of ordinary skill in the art to utilize an Fc domain of an immunoglobulin as a spacer between two VNAR domains in a multi-domain specific antigen binding molecule. One of ordinary skill in the art would have been motivated to do so since in order to take advantage of the effector functions and half-life extension provided by the Fc domain. Further, VNAR domains re-formatted as dimers or trimers have increased avidity or utility through bi- or tri-functionality. Additionally, artisans would be motivated to use a human Fc immunoglobulin domain for the multi-domain specific antigen binding molecules in order to treat a disease or disorder in a human subject. Thus, one of ordinary skill in the art would expect that a multi-domain specific antigen binding molecule comprising an Fc domain of an immunoglobulin used as a spacer between two VNAR domains to be therapeutically useful in treating a disease or disorder in a subject given the effector functions and half-life extension conferred by the Fc domain. 

Claims 35-38, 40, 41, 48, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10472410 in view of over Barelle et al (WO2014173975A1), hereinafter Barelle, and Kovaleva et al. (Kovaleva, Marina et al. Expert opinion on biological therapy vol. 14,10 (2014): 1527-39. doi:10.1517/14712598.2014.937701), hereinafter Kovaleva. 
he issued patent recites a method for the production of specific antigen binding molecule comprising the structure FW1-CDR1-FW2-HV2-FW3a-HV4-FW3b-CDR3-FW4 (issued claim 1), which is the structure of a shark VNAR domain.
The issued patent does not recite that the fusion protein comprising a specific antigen-binding molecule is multispecific comprising at least two VNAR domains that bind to different epitopes of the same antigen, wherein an immunoglobulin Fc domain is used as a spacer between the VNAR domains.
Barelle discloses shark Variable New Antigen Receptor (VNAR) domains that specifically bind and neutralize the activity of human Induced Co-Stimulatory Ligand (ICOSL), wherein the antigen specific binding molecules can be monospecific, bispecific, trispecific or multispecific and can bind to different epitopes on the same target. Engineered fragments also include Fc- fusions of VNAR and an Fc fragment of an antibody (see entire document, in particular, Abstract and Page 39, Ln. 5 — 10). In one embodiment, the antigen-specific binding molecules are humanized (Page 27, Ln. 22-23), which would reduce potential immunogenicity of the binding molecules when administered to a human. Barelle further discloses pharmaceutical compositions comprising the multispecific antigen binding molecules and a pharmaceutically acceptable carrier (Page 39, Ln. 14-16 and Ln. 23-26). 
Kovaleva further teaches that the single chain composition of VNAR domains makes any molecular alteration relatively simple as the binding domain can be expressed as a single cassette without the requirement for two chains to associate and fold correctly. VNAR domains are also amenable to re-formatting as Fc if the cell killing function and half-life extension is required.  Tolerating both N- and C-terminal fusions, VNARs can be re-formatted as dimers or trimers, increasing affinity for target through avidity or increasing utility through bi- or tri-
It would have been obvious to one of ordinary skill in the art use the methods recited by the issued patent to make a multi-domain specific antigen binding molecule disclosed by Barelle, wherein an Fc domain of an immunoglobulin as a spacer between two VNAR domains as taught by Kovaleva. One of ordinary skill in the art would have been motivated to do so since in order to take advantage of the effector functions and half-life extension provided by the Fc domain. Further, VNAR domains re-formatted as dimers or trimers have increased avidity or utility through bi- or tri-functionality. Additionally, artisans would be motivated to use a human Fc immunoglobulin domain for the multi-domain specific antigen binding molecules in order to treat a disease or disorder in a human subject. Thus, one of ordinary skill in the art would expect that a multi-domain specific antigen binding molecule comprising an Fc domain of an immunoglobulin used as a spacer between two VNAR domains to be therapeutically useful in treating a disease or disorder in a subject given the effector functions and half-life extension conferred by the Fc domain. 

Claims 35-38, 40, 41, 48, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10472410 in view of over Barelle et al (WO2014173975A1), hereinafter Barelle, and Kovaleva et al. (Kovaleva, Marina et al. Expert opinion on biological therapy vol. 14,10 (2014): 1527-39. doi:10.1517/14712598.2014.937701), hereinafter Kovaleva. 
he issued patent recites an ICOSL specific antigen binding molecule a shark VNAR domain (issued claim 1), wherein the specific antigen binding molecule is humanized (issued claim 2). The issued patent further discloses fusion proteins comprising the ICOSL specific antigen binding molecule fused to a biologically active protein (issued claims 3 and 4) as well as pharmaceutical compositions comprising the specific antigen binding molecules (issued claim 5). 
The issued patent does not recite that the fusion protein comprising an ICOSL specific antigen-binding molecule is multispecific comprising at least two VNAR domains that bind to different epitopes of the same antigen, wherein an immunoglobulin Fc domain is used as a spacer between the VNAR domains.
Barelle discloses shark Variable New Antigen Receptor (VNAR) domains that specifically bind and neutralize the activity of human Induced Co-Stimulatory Ligand (ICOSL) (an extracellular matrix component), wherein the antigen specific binding molecules can be monospecific, bispecific, trispecific or multispecific and can bind to different epitopes on the same target. Engineered fragments also include Fc- fusions of VNAR and an Fc fragment of an antibody (see entire document, in particular, Abstract and Page 39, Ln. 5 — 10). In one embodiment, the antigen-specific binding molecules are humanized (Page 27, Ln. 22-23), which would reduce potential immunogenicity of the binding molecules when administered to a human. Barelle further discloses pharmaceutical compositions comprising the multispecific antigen binding molecules and a pharmaceutically acceptable carrier (Page 39, Ln. 14-16 and Ln. 23-26). 
Kovaleva further teaches that the single chain composition of VNAR domains makes any molecular alteration relatively simple as the binding domain can be expressed as a single cassette without the requirement for two chains to associate and fold correctly. VNAR domains are also amenable to re-formatting as Fc if the cell killing function and half-life extension is 
It would have been obvious to one of ordinary skill in the art use the methods recited by the issued patent to make a multi-domain specific antigen binding molecule disclosed by Barelle, wherein an Fc domain of an immunoglobulin as a spacer between two VNAR domains as taught by Kovaleva. One of ordinary skill in the art would have been motivated to do so since in order to take advantage of the effector functions and half-life extension provided by the Fc domain. Further, VNAR domains re-formatted as dimers or trimers have increased avidity or utility through bi- or tri-functionality.  Artisans would also be motivated to use a human Fc immunoglobulin domain for the multi-domain specific antigen binding molecules in order to treat a disease or disorder in a human subject.  Additionally, it would have been obvious to artisans to substitute the ICOSL specific antigen binding domain recited by the issued patent with the ICOSL antigen binding domains disclosed by Barelle since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213USPQ 532 (CCPA 1982).Thus, one of ordinary skill in the art would expect that a multi-domain specific antigen binding molecule comprising an Fc domain of an immunoglobulin used as a spacer between two VNAR domains to be therapeutically useful in treating a disease or disorder in a subject given the effector functions and half-life extension conferred by the Fc domain. 

Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644